Citation Nr: 0933500	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected asthma, currently rated as 60 percent 
disabling.

2.  Entitlement to service connection for major depressive 
disorder to include as secondary to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), has also found 
that the VCAA notice requirements applied to all elements of 
a claim.  

For an increased-compensation claim the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

A review of the record reveals that the Veteran was last 
provided with VCAA notice for the issues on appeal in 
November 2005.  The Veteran has not been provided with notice 
of the most recent VCAA provisions for service connection, 
nor has he been provided with Vazquez notice.  As the 
appellant has not been provided a meaningful opportunity to 
participate effectively in the processing of his claim, the 
case must be remanded for remedial action. 

In this case, the Veteran was granted a 60 percent rating for 
asthma in August 2001.  The RO made its decision based on the 
Veteran's outpatient treatment records, hospitalization and 
emergency room visits and the use of corticosteroids to 
control his asthma.  The Veteran was last afforded a VA 
examination in December 2005.  The Veteran has, through his 
representative, asserted his December 2005 VA examination 
findings do not accurately reflect his current condition.  
Where there is evidence that the condition has worsened since 
the last examination, the Veteran is entitled to a new VA 
examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been 
over three years since his last examination, a new 
examination to determine the current state of the Veteran's 
asthma is in order.

The Veteran has additionally asserted that he suffers from 
major depressive disorder secondary to his asthma 
medications.  Service medical records are silent as to any 
psychiatric problems.  The Veteran's claims file, however, 
contains evidence which demonstrates that he missed work due 
to anxiety and depression in 1997, 1998 and 2004.  The 
Veteran's out patient treatment records additionally show 
that he has been medicated for depression.  While the record 
currently does not contain a diagnosis of depression, the 
Veteran has not been provided with an examination to 
determine whether any psychiatric condition he may have is 
related to his asthma.  As this is the case, an examination 
is required for further development of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate a claim for 
service connection for major depressive 
disorder and an increased rating for 
service-connected asthma.  The notice as 
to the increased rating claim must be in 
accordance with the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
This includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life, (3) that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for 
asthma or depressive disorders.  After he 
has signed the appropriate releases, 
those records should be obtained and 
records not already in the claims file 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the Veteran's available records 
have been associated with the claims 
folder, the Veteran should be afforded a 
VA pulmonary examination to evaluate the 
severity of the service connected asthma.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Respiratory (Obstructive, Restrictive, 
and Interstitial) disorders.

Based on a review of the claims folder, 
examination of the Veteran and employing 
sound medical principles, the physician 
is request to offer an opinion indicating 
which of the following (a) or (b) best 
describes the impairment caused by the 
Veteran's asthma.

(a)  FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per 
week with episodes of respiratory 
failure, or; requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications; or

(b)  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a 
physician for required care of 
exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral 
or parenteral) corticosteroids.

4.  The Veteran should also be afforded a 
VA examination by a psychiatrist or 
psychologist to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's 
depression was incurred or aggravated as 
a result of active service; or in the 
alternative, whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the 
Veteran's service connected asthma or 
asthma medications are the proximate 
cause of his depression.  The examiner 
should review the claims file prior to 
the evaluation.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)

